Case 7:19-cv-09306-PMH Document 43 Filed 12/01/20 Page 1 of 5




            1st            December
Case 7:19-cv-09306-PMH Document 43 Filed 12/01/20 Page 2 of 5
             Case 7:19-cv-09306-PMH Document 43 Filed 12/01/20 Page 3 of 5




          SETTLEMENT AGREEMENT BETWEEN ANDRE WALLACE AND
      KIRSCHENBAUM & PHILLIPS, P.C., STEVEN L. ROSENTHAL, and JAMES P.
                             SCULLY, LLC.

        THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE is entered into on the
date of the latest signature below by and between ANDRE WALLACE (“Plaintiff”) and
KIRSCHENBAUM & PHILLIPS, P.C., STEVEN L. ROSENTHAL, and JAMES P. SCULLY,
(collectively “K&P Defendants”). Plaintiff and K&P Defendants are collectively the “Settling
Parties”.
        1.     K&P Defendants shall pay or cause to be paid $37,725 by check(s) or wire
transfer (the “K&P Settlement Check”) made payable to “Ahmad Keshavarz IOLA Trust
Account.” The K&P Defendants shall deliver the K&P Settlement Check to Plaintiff’s counsel
within twenty-one days of their receipt of this Settlement Agreement signed by Plaintiff and a
W-9 from Plaintiff’s counsel. If the K&P Defendants issue or cause to be issued a 1099 in
connection with this settlement, the K&P Defendants will issue a 1099 solely in the name of
Ahmad Keshavarz, and not in the name of Plaintiff. If a 1099 is issued in the name of Plaintiff,
Plaintiff and/or his counsel shall provide notice to the K&P Defendants’ counsel and give the
K&P Defendants 30 days to cure. If the K&P Defendants do not cure the 1099 issue within 30
days after being given notice, the K&P Defendants agree to pay an additional forty percent of the
K&P Settlement Check amount.

       2.     K&P Defendants shall deliver the Settlement Check to Plaintiff’s counsel within
twenty-one days of their receipt of this agreement signed by Plaintiff. Time is of the essence.
       3.      Plaintiff and the K&P Defendants shall sign and exchange the attached AGREED
ORDER OF DISMISSAL AS TO KIRSCHENBAUM & PHILLIPS, P.C., STEVEN L.
ROSENTHAL, and JAMES P. SCULLY, LLC (“Dismissal Order”), along with the signed
Settlement. Any party may then file the Dismissal Order after the clearing of the Settlement
Check, and the Settling Parties will take any steps necessary for the Dismissal Order to be signed
by the Court. The dismissal order will specifically state that the Court retains jurisdiction to
enforce the terms of the settlement.
        4.      The Settling Parties hereby release and discharge each other their heirs, executors,
administrators, successors, predecessors, partners, members, shareholders, directors, officers,
agents, employees, independent contractors, attorneys-in-fact, insurers, attorneys and assigns
from any and all obligations, liabilities, damages, claims, causes of action, losses, damages,
costs, sanctions, expenses and attorneys’ fees of every kind and nature, in law or in equity, which
the Settling Parties ever had, or now has, for, on account of, or by any reason of any action,
transaction, occurrence, omissions, relationship, matter, cause or thing to the extent that they
relate to the lawsuit entitled Andre Wallace v. Kirschenbaum & Phillips, P.C., et al., No. 7:19-
cv-9306 (PMH) venued in the United States District Court for the Southern District of New
York, (the “Lawsuit”) from the beginning of time to the date of the release.
       5.      Exclusion of Non-Settling Defendants. Notwithstanding ¶ 3 or any other
provision of this agreement, this release specifically excludes any claims Plaintiff has or may
have against the Non-Settling Defendants. 1 Notwithstanding any other provision of this

1
    The term “Non-Settling Defendants” means Defendants CADDIS FUNDING, LLC, and INVESTINET LLC.
                                                   1
Last saved: 10/22/2020 5:20 PM
             Case 7:19-cv-09306-PMH Document 43 Filed 12/01/20 Page 4 of 5




agreement, nothing in this agreement or in the attached Dismissal is intended to release or offset,
and shall not release or offset, Plaintiff’s claims against the Non-Settling Defendants; or to
prejudice Plaintiff’s rights as to the Non-Settling Defendants.
       6.      This Settlement Agreement may be executed in counterparts and each such
counterpart, together with the others, shall constitute one and the same instrument, and facsimile
and electronic mail signatures herein shall be deemed to be original signatures for all purposes.
        7.     The Settling Parties agree that the court in which this action is pending shall have
continued jurisdiction to enforce the terms of this settlement. This Settlement Agreement and all
rights and obligations arising hereunder shall be construed in accordance with, and governed by
the laws of, the State of New York as if entirely performed therein and without regard to any
conflict-of-laws rules or principles.
       8.      This Settlement Agreement shall not be deemed an admission of any wrongdoing
by any of the Settling Parties.
        9.      Should any provision of the Settlement Agreement be declared or determined by
any court to be illegal or invalid, the validity of the remaining parts, terms, or provisions shall
not be affected thereby, and said illegal or invalid part, term or provision shall be deemed not to
be part of the Agreement.

        10.     All modifications to the Settlement Agreement must be in writing and signed by
the Settling Parties.

       11.     The signatories of this Settlement Agreement represent and warrant that they are
authorized to execute this Agreement on behalf of Settling Parties for whom they are signing.

       12.     The Settling Parties intend that this Agreement in all respects shall be deemed and
construed to be equally and mutually prepared by the Settling Parties and it is hereby expressly
agreed that any uncertainty or ambiguity shall not be construed against any party.

          13.       These are all of the terms of the settlement.


AGREED:


_______________
ANDRE WALLACE                                     11/05/2020
                                           Date: ________________
Plaintiff




                                                      2
Last saved: 10/22/2020 5:20 PM
Case 7:19-cv-09306-PMH Document 43 Filed 12/01/20 Page 5 of 5
